Citation Nr: 0530125	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-08 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1973.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim for entitlement 
to service connection for diabetes mellitus.

In September 2004, the Board remanded the veteran's claim for 
further development.  The requested development was 
completed.  In a July 2005 supplemental statement of the 
case, the Appeals Management Center (AMC) denied the 
veteran's claim for service connection.  The case has now 
been returned to the Board for disposition.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence does not establish that 
the conditions of the veteran's service involved duty or 
visitation in the Republic of Vietnam.  

3.  The veteran is not shown to have manifested diabetes 
mellitus in service or for many years thereafter.  

4.  The currently demonstrated diabetes mellitus is not shown 
to be due the exposure to herbicides or other event or 
incident of the veteran's period of service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a November 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In 
addition, an October 2004 letter to the veteran specifically 
requested evidence showing that the veteran's went ashore in 
the Republic of Vietnam.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a August 2002 Statement of the 
Case (SOC), and March 2003 and July 2005 Supplemental 
Statement of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of some 
service medical records, post-service medical records and 
examination reports, service personnel records, the command 
history of the U.S.S. Hull, and a response from the US Armed 
Services Center for Records Research (USASCURR).  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims). 

Factual Background

The veteran contends his current diabetes is related to his 
alleged exposure to herbicide agents during active service.  
His service personnel records reveal that he was stationed on 
the U.S.S. Hull, which was in the official waters off the 
Republic of Vietnam from September 24, 1969 to November 9, 
1969.  His service personnel records do not document the 
veteran going ashore in the Republic of Vietnam.  The 
veteran's DD Form 214 reveals that he was awarded the 
National Defense Service Medal and the Vietnam Service Medal.  
His DD Form 214 shows his specialty as ships serviceman-
laundry.

On a January 1970 examination and a February 1975 reserve 
examination, the veteran's urinalyses were negative for 
sugar.  

In his claim for service connection, the veteran noted that 
he first began being treated for diabetes mellitus in 1990.  
The veteran's private medical records from February 1993 to 
February 1996 reveal treatment for diabetes mellitus.

The veteran presented for VA sponsored examination in January 
2002.  The veteran reported being stationed on the shore of 
Vietnam.  He reported that he served in Vietnam for six 
months during which time he traveled down the Vietnamese 
coast and back up the Vietnamese coast 1/8 mile from shore as 
bombardment for marines and army on land.   He also reported 
that four to five airplanes in tandem periodically sprayed 
the shore regions in the midmornings and midafternoons.  He 
asserted that if Agent Orange had been dropped in Vietnam, 
then he could have been exposed to the herbicide through the 
wind or water.  The examiner diagnosed diabetes mellitus, 
Type II, more likely than not related to prolonged and 
intermittent Agent Orange exposure.  

The command history of the U.S.S. Hull revealed that it was 
in the waters off Vietnam from September 24, 1969 to November 
9, 1969.  On the veteran's September 2002 substantive appeal, 
he reported that during that time he went ashore in Vietnam 
to pick up mail.  A November 2002 letter from USASCURR 
indicated that the deck logs from the U.S.S. Hull from 
September 24, 1969 to November 24, 1969 do not document the 
veteran going ashore in the Republic of Vietnam.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§  3.307, 3.309 
(2004).  

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops Type II diabetes 
mellitus to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The veteran is seeking service connection for diabetes 
mellitus.  He contends that he served aboard a ship in the 
waters off the coast of the Republic of Vietnam, that 
herbicide contaminants were present in the wind and water, 
and that his exposure to those contaminants led to the 
development of diabetes mellitus.  

The benefits administered by VA are prescribed by statute and 
regulation, as in this case set forth above.  The Board is 
not an equitable body that is free to disregard the statutes 
or regulations promulgated that define the scope of benefits 
provided.  As noted above, where a veteran served in Vietnam 
during the Vietnam era, he shall be presumed to have been 
exposed during such service to the herbicide Agent Orange.  
In this regard, the Secretary of VA has concluded that the 
phrase "service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

Here, the records confirm that the USS Hull was present in 
the waters offshore of the Republic of Vietnam during the 
time the veteran served aboard, although not for a six month 
period.  Regardless, in order to presume that exposure to 
herbicides did occur, the evidence must show that the 
conditions of the veteran's service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii).  Although the veteran contends that he 
entered Vietnam to pick up mail, none of the evidence 
confirms this contention.  Specifically, neither his 
personnel records nor the command history reveal that he was 
tasked with retrieving mail ashore.  Further, USASCURR was 
unable to verify such duty, and his DD Form 214 shows his 
specialty as being involved with the laundry.  
Notwithstanding the veteran's contentions, there is no 
supportive evidence indicating he set foot in Vietnam.  
Therefore, it cannot be presumed he was exposed to herbicide 
agents during his service, and entitlement to service 
connection for diabetes mellitus is not warranted pursuant to 
38 C.F.R. § 3.309(e) (2005).  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6).

Although the veteran does not fall within the above 
presumptive provisions, he is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  

In this case, there is no competent evidence establishing 
that the veteran was, in fact, exposed to herbicides.  
Although there is a medical opinion linking his diabetes with 
Agent Orange exposure, in the absence of proof of such 
exposure, the opinion carries no probative weight.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993).

Finally, the veteran does not contend that his diabetes arose 
in service, and his  available service medical records are 
negative for any findings related to diabetes mellitus.  In 
addition, the post-service medical records associated with 
the claims folder show the first indication of elevated blood 
sugars in 1988, which is approximately 15 years after his 
discharge from service.  Thus, service connection on a direct 
or presumptive basis as a chronic condition is not warranted.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's diabetes mellitus was 
incurred in or aggravated by his military service, to include 
exposure to herbicides during service.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for Type II diabetes mellitus, to include 
as a result of exposure to herbicide agents, is denied.




	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


